Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 1 of 17 PageID #: 5363

                                  FILED UNDER SEAL


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    ED BUTOWSKY,                          §
                                          §
                                          §
           Plaintiff,                     §
                                          §
    V.                                    §      CIVIL ACTION NO.
                                          §
    DAVID FOLKENFLIK, ET AL.,             §      4:18-CV-00442-ALM
                                          §
                                          §
                                          §
           Defendants.                    §
                                          §


         DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                  LEAVE TO FILE THIRD AMENDED COMPLAINT
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 2 of 17 PageID #: 5364




   I.     PRELIMINARY STATEMENT

          Defendants National Public Radio, Inc., David Folkenflik, Edith Chapin and Pallavi Gogoi

   (collectively, “Defendants” or “NPR”) file this Response in Opposition to Plaintiff’s Motion for

   Leave to File Third Amended Complaint (the “Motion”). As a threshold matter, Plaintiff wholly

   fails to establish the requisite “good cause” under Rule 16 to amend the Court’s recently issued

   Second Amended Scheduling Order, which provides that the deadline for parties to file amended

   pleadings expired on September 30, 2019. Only after Plaintiff Ed Butowsky (“Plaintiff” or

   “Butowsky”) has shown good cause for failure to timely file his proposed amendment may his

   Motion be evaluated under Rule 15(a). See S&W Enters. v. Southtrust Bank of Ala., 315 F.3d 533,

   536 (5th Cir. 2003). His Motion should be denied on this ground alone.

          Further, if the Court reaches the Rule 15(a) issues, it should deny Plaintiff’s Motion

   because his proffered amendments are untimely, made in bad faith, and inadequate to address the

   continuing and serious misrepresentations in his Second Amended Complaint. And they would

   cause undue prejudice to Defendants.

          The substance and timing of Plaintiff’s motion to amend his pleadings a third time

   demonstrate why his Motion should be denied: Butowsky’s proposed amendment is merely a “too

   little, too late” gesture in a failed attempt to avoid Rule 11 sanctions. Plaintiff brings his Motion

   only after Defendants filed their Motion for Sanctions Pursuant to Rule 11 for Violations

   Committed by Plaintiff and his Counsel (the “Rule 11 Motion”), exposing materially false and

   misleading statements in Butowsky’s pleadings. The evidence shows that when he filed his lawsuit

   almost two years ago, Plaintiff knew that all of the misleading statements identified by the Rule 11

   Motion were false. Moreover, those statements should have been the subject of reasonable inquiry

   by Plaintiff’s counsel in evaluating Plaintiff’s claims before signing the original complaint, filing

   Plaintiff’s lawsuit, and signing subsequent amended complaints.


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 3 of 17 PageID #: 5365




          In three pleadings over the course of nearly two years, Plaintiff has repeatedly failed to

   correct knowingly false statements to the Court. Since bringing his action in June 2018, Plaintiff

   has twice amended his complaint to supplement his allegations. Yet, despite knowing that key

   allegations were false and misleading, Plaintiff took no steps to correct them – inadequate as those

   steps would be to cure the Rule 11 violations – until Defendants had already filed their Rule 11

   Motion. Some of Plaintiff’s false statements go to the very heart of his claims, and the Court relied

   on them in ruling on Defendants’ Motion to Dismiss.             Plaintiff’s delay and half-hearted

   amendments have increased litigation expenses needlessly and drawn on judicial resources

   irresponsibly. As shown below, Plaintiff’s Motion should be denied and the conduct sanctioned.1

   II.    PLAINTIFF FAILS TO ESTABLISH GOOD CAUSE UNDER RULE 16(b) TO
          AMEND THE RECENT SECOND AMENDED SCHEDULING ORDER.

          Pursuant to the Second Amended Scheduling Order, which this Court issued on February

   11, 2020, the deadline to file amended pleadings expired on September 30, 2019. In the Fifth

   Circuit, a party seeking to file an amended pleading after the deadline set by a scheduling order

   must first show good cause to amend the scheduling order. See S&W Enters., 315 F.3d at 536

   (“Rule 16(b) governs amendment of pleadings after a scheduling order deadline has expired.”)

   “Only upon the movant’s demonstration of good cause . . . will the more liberal standard of Rule

   15(a) apply to the district court’s decision to grant or deny leave.” Id.

          In evaluating good cause, the Fifth Circuit considers “(1) the explanation for the failure to

   timely move for leave to amend, (2) the importance of the amendment, (3) potential prejudice in

   allowing the amendment, and (4) the availability of a continuance to cure such prejudice.” Id. This


   1
     Plaintiff’s Motion to Amend was filed after Defendants filed their Rule 11 Motion. At the request
   of Plaintiff’s counsel (Dkt. 102), Defendants stipulated to extend briefing deadlines on their Rule
   11 Motion. Dkt. 103. As such, briefing on Plaintiff’s Motion may be complete before briefing on
   the Rule 11 Motion. Defendants respectfully request that this Court consider Plaintiff’s Motion
   concurrently with Defendants’ Rule 11 Motion.


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 4 of 17 PageID #: 5366




   inquiry focuses primarily on the movant’s diligence in making the amendment.                     See

   STMicroelectronics, Inc. v. Motorola, Inc., 307 F. Supp. 2d 845, 851 (E.D. Tex. 2004) (denying

   motion for leave to supplement when movant had “not carried its burden of showing diligence”).

          Plaintiff’s Motion makes no attempt to establish the requisite good cause showing under

   Rule 16(b).2 Indeed, no “good cause” exists for Plaintiff’s failure to seek leave to amend his

   pleadings long ago. Plaintiff’s Motion asserts that he seeks leave to file his Third Amended

   Complaint “in light of certain evidence that has been produced in discovery and as part of a good

   faith effort to resolve [Defendants’ Rule 11 Motion] and avoid controversy.” Mot. at 3 ¶ 5. But

   as detailed in Section III(B) below, the “evidence that has been produced in discovery”

   demonstrating that certain allegations in Plaintiff’s complaint are false consists of emails and text

   messages from 2017 to which Plaintiff is a party. That evidence only came to light through

   Defendant’s third-party discovery efforts. See Rule 11 Motion at 2, Dkt. 96, Exs. A-1, B & H. In

   short, Plaintiff’s failure to timely amend his pleading is a result of (1) Plaintiff’s bad-faith

   misrepresentation of material facts, and (2) his counsel’s failure to conduct a reasonable inquiry in

   evaluating Plaintiff’s claims before filing Plaintiff’s lawsuit.       Plaintiff’s dilatory conduct

   demonstrates that he lacks good cause to amend the Second Amended Scheduling Order.

          Indeed, the timing of Plaintiff’s belated Motion evidences conduct that is incompatible

   with a finding of diligence. The Court issued its Second Amended Scheduling Order only three

   weeks ago. See Second Amended Scheduling Order, Dkt. 92. When Plaintiff’s counsel and

   defense counsel discussed the entry of a new scheduling order – after service of the Rule 11 Motion




   2
    A party’s failure to address the good cause standard under Rule 16(b)(4) when filing an untimely
   motion for leave to amend is a basis to deny the movant’s proposed amendment. Wachovia Bank,
   NA v. Schlegel, No. 3:09-CV-1322-D, 2010 WL 2671316, 2010 U.S. Dist. LEXIS 66011 at *8
   (N.D. Tex. June 30, 2010).


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 5 of 17 PageID #: 5367




   on Plaintiff’s counsel on January 23, 2020 – Plaintiff’s counsel failed to mention further

   amendments to Plaintiff’s pleading.      See Declaration of Laura Lee Prather in Support of

   Defendants’ Response to Plaintiff’s Motion for Leave to File Third Amended Complaint (“Prather

   Decl.”), attached as Exhibit A, ¶¶ 4–8; infra Section III(D). It was not until February 12, 2020,

   the day after entry of the Second Amended Scheduling Order, that Plaintiff’s counsel asked if

   Defendants would oppose Plaintiff’s filing of a Third Amended Complaint. Prather Decl. ¶ 8.

          Because Plaintiff has advanced no reasonable explanation for his failure to timely amend

   his pleading – the primary focus of the Fifth Circuit’s good cause inquiry – this Court should find

   that he lacks good cause under Rule 16(b) to amend the Second Amended Scheduling Order, and

   accordingly deny Plaintiff’s Motion for Leave to File Third Amended Complaint.

   III.   THERE IS NO BASIS UNDER RULE 15 TO ALLOW YET A THIRD
          AMENDMENT OF PLAINTIFF’S COMPLAINT.

          A.      Rule 15 Does Not Support Granting Leave to File an Amendment that Was
                  Unduly Delayed, Made in Bad Faith, or Fails to Cure Patent Deficiencies.

          Even if the Court were to find good cause to amend the Second Amended Scheduling

   Order, Plaintiff’s Motion still fails. Although Rule 15 encourages courts to permit the amendment

   of a pleading “when justice so requires,” Fed. R. Civ. P. 15(a)(2), leave to amend “need not be

   allowed” when, as here, “there is some apparent or declared reason – such as undue delay, bad

   faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

   the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). As this

   Court has stated in denying leave to amend in circumstances very similar to the instant case:

          Courts in this circuit infer bad faith in seeking amendment where the party seeking
          leave to amend knew of the facts underlying the claim at the time the party filed the
          original pleading and yet delayed in amending. See, e.g., In re Southmark Corp.,
          88 F.3d 311, 316 (5th Cir. 1996) (upholding denial of leave to amend where party
          “sought leave to add both a fact of which it had been aware since before it filed its


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                   PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 6 of 17 PageID #: 5368




          original complaint . . . ”); Starling v. Fuller, 74 F.3d 1236, *2 & n.1 (5th Cir. 1995)
          (unpublished) (finding district court did not abuse discretion in finding plaintiffs
          exhibited bad faith in seeking amendment where plaintiffs knew of the facts
          underlying the added claim “well before [they] filed their original complaint”).

   Priester v. Deutsche Bank Nat’l Trust Co., No. 4:16-CV-449, 2017 WL 2821715 at *7 (E.D. Tex.

   Jun. 30, 2017) (Mazzant, J.).

          Indeed, contrary to Rule 15, allowing Plaintiff to amend here would further an injustice:

   namely, allowing Plaintiff to retain provably false and misleading statements in his proposed Third

   Amended Complaint would prejudice Defendants by forcing them to answer again a defective and

   frivolous lawsuit. As shown below, each of these reasons militates strongly against allowing

   amendment of Plaintiff’s Second Amended Complaint.

          B.      Plaintiff Has Repeatedly Failed to Cure Deficiencies in Amendments Allowed
                  Previously and Unduly Delayed in Seeking the Current Amendment.

          Denial of a request to amend a pleading is warranted when, as here, a plaintiff has

   repeatedly failed to cure deficiencies in amendments previously allowed or unduly delayed seeking

   amendment. Foman, 371 U.S. at 182. “Lack of diligence is reason for refusing to permit

   amendment.” Freeman v. Continental Gin Co., 381 F.2d 459, 469 (5th Cir. 1967). Courts

   routinely deny amendment when the material to be added was known to Plaintiff prior to filing the

   original complaint. See, e.g., In re Southmark Corp., 88 F.3d at 316; Priester, 2017 WL 2821715,

   at *7. Where a party has failed to diligently amend, he or she must show that delay was due to

   oversight, inadvertence, or excusable neglect; leave to amend “will be denied unless he shows

   some valid reason for his neglect and delay.” Id. (internal quotation omitted); Priester, 2017 WL

   2821715, at *7 (denying motion to amend in part because “Plaintiffs do not explain why they

   waited”). Here, Plaintiff failed to cure the knowingly false statements in his complaints over the

   course of three pleadings and unduly delayed in filing his Motion for almost two years – indeed,

   until after Defendants filed their Rule 11 Motion. Plaintiff can show no reason for this delay.


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                     PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 7 of 17 PageID #: 5369




          Defendants’ Rule 11 Motion identified three key allegations present in Plaintiff’s

   Complaint (filed in June 2018), First Amended Complaint (filed in March 2019) and Second

   Amended Complaint (filed in September 2019) that are demonstrably false in light of evidence

   exposed by Defendants through third-party discovery. Plaintiff falsely states he makes the Motion

   “in light of certain evidence that has been produced in discovery” (Mot. at 3) when, in fact, that

   evidence has always been in Plaintiff’s possession or control. The false allegations, known to

   Plaintiff before filing his lawsuit to be false and misleading, are:

       (1) Butowsky was not involved in Wheeler’s investigation and had little communication with

           Wheeler;

       (2) Butowsky had never seen, and was not a party to, Wheeler’s contract with the Rich family;

           and

       (3) Chapwood Capital Investment Management, LLC (“Chapwood”), Butowsky’s business,

           lost Sally Davis as a customer because of the alleged defamation.

   See Rule 11 Motion at 2, Dkt. 96. Documents demonstrating the falsity of these statements consist

   primarily of text messages and emails to which Plaintiff is a party.        Plaintiff made these

   communications in the spring and summer of 2017 – almost three years ago.3

          Since June 2018, Plaintiff and his counsel have had multiple opportunities to amend their

   pleadings to correct these misrepresentations. They have not done so. Thus, Plaintiff’s motion to

   amend must be denied because he failed to cure deficiencies in amendments previously allowed

   and unduly delayed seeking amendment. See, e.g., In re Southmark Corp., 88 F.3d at 311




   3
     See, e.g., Rule 11 Motion, Dkt. 96 at Ex. A-1 (Declaration of Rod Wheeler documenting
   extensive communication with Ed Butowsky); Ex. H (email correspondence between Joel Rich
   and Ed Butowsky discussing Wheeler’s contract with the Rich family, dated March 3, 2017); Ex.
   B (Declaration of Sally Davis stating that she maintained her investment account at Chapwood).


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                              PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 8 of 17 PageID #: 5370




   (affirming denial of leave to amend where the “facts underlying the amended complaint were

   known to the party when the original complaint was filed” thirteen months previously and Plaintiff

   “offers no reasonable explanation for its delay”); Daly v. Sprague, 675 F.2d 716, 723 (5th Cir.

   1982) (upholding denial of leave to amend when proposed amendment was filed 16 months after

   initial complaint).

          C.      Plaintiff’s Proposed Third Amended Complaint Continues to Fail to Cure the
                  Deficiencies in the Complaint.

          The revisions Plaintiff now belatedly proposes in his Third Amended Complaint, shown in

   redline below, demonstrate the falsity of Butowsky’s previous allegations as well as his continuing

   failure to remedy his misrepresentations to this Court.

          First, Paragraph 73 of the proposed Third Amended Complaint (regarding Butowsky’s lack

   of knowledge of the Wheeler/Rich contract) does not correct the falsity in the Second Amended

   Complaint. The redline of proposed Paragraph 73 shows the following:

          Butowsky was not a party to the contract between Wheeler and the Rich family.
          He has never seen the contract.was not involved in any discussions between
          Wheeler and the Riches over the terms of a contract. He only agreed to pay for
          Wheeler’s services. Butowsky first saw the contract between Wheeler and the
          Riches in May 2017 months after it was signed.

   Yet Plaintiff’s own communications demonstrate he was instrumental in facilitating the contract

   between Wheeler and the Rich family. An email conversation dated March 3, 2017 (over a year

   before filing this lawsuit) between Joel Rich and Ed Butowsky details Butowsky’s direct

   involvement in the agreement for investigative services between the Rich family and Rod Wheeler.

   As Butowsky told Joel Rich:

          Attached is the basic agreement for Rod [Wheeler]. With this, he can and will
          aggressively get you a lot of pertinent information. I said from the beginning, I will
          do whatever I can to help get you and your family the knowledge of what happened.
          After reading and ‘running it by’ whomever you feel needs to see it, please sign and
          send back to me.



   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                    PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 9 of 17 PageID #: 5371




   Rule 11 Motion, Dkt. 96 at Ex. H (emphasis added). Thus, Butowsky’s own email demonstrates

   the falsity of the allegation in his proposed amendment that “he was not involved in any discussions

   between Wheeler and the Riches over the terms of a contract” and first saw the contract “months

   after it was signed.” Id. Plaintiff’s unrepentant denial of these facts shows that he continues to

   litigate in bad faith and misrepresent the facts in his pleadings. Plaintiff’s continued reliance on

   these and other falsehoods to show his purported “limited” involvement in the Wheeler

   investigation warrants denial of his motion to amend as well as Rule 11 sanctions.

          Second, the proposed language in Paragraphs 74 and 76 of the proposed Third Amended

   Complaint likewise fails to correct the false statements identified in Defendants’ Rule 11 Motion:

   Plaintiff continues to misrepresent his involvement in the Wheeler’s investigation. The redline of

   the proposed change to Paragraph 74 shows the following:

          Although Folkenflik made it appear that Butowsky orchestrated and directed
          Wheeler’s murder investigation, in truth Butowsky did not personally participate
          and was not directly involved in Wheeler’s investigation. He left the investigating
          to Wheeler. Butowsky and had very little communication with Wheeler
          occasionally communicated about Wheeler’s investigation. Wheeler regularly
          updated Butowsky on his findings. Folkenflik knew that Butowsky’s involvement
          was limited.

   Tellingly, the first sentence of Paragraph 74 – “Butowsky did not personally participate and was

   not directly involved in Wheeler’s investigation” – is belied by the following sentences:

   “Butowsky and had very little communication with Wheeler occasionally communicated about

   Wheeler’s investigation. Wheeler regularly updated Butowsky on his findings.” Indeed, the

   foregoing allegation that Wheeler and Butowsky only “occasional[ly] communicated about

   Wheeler’s investigation” is even belied by the very next sentence: “Wheeler regularly updated

   Butowsky on his findings.” “Regular updates” are not “occasional[] communicat[ions].” Nor do

   any of these changes address or alter the paragraph’s erroneous conclusion that “Folkenflik knew




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 10 of 17 PageID #: 5372




   that Butowsky’s involvement was limited,” given that the allegation that Butowsky’s involvement

   was limited is demonstrably false. See Rule 11 Motion at 6-8, Dkt. 96.

          Similarly, Paragraph 76’s proposed revisions, while demonstrating the falsity of

   Butowsky’s previous allegation that Folkenflik “misrepresented” that Butowsky was “feeding tips

   to Wheeler” nonetheless continue to misrepresent Butowsky’s level of involvement that even he

   admits in the proposed revision to Paragraph 74. It makes mere stylistic revisions to Plaintiff’s

   pleading. The redline of the proposed change to Paragraph 76 shows:

          Folkenflik misrepresented Butowsky’s actual involvement in Wheeler’s
          investigation. Folkenflik made it appear as ofif Butowsky was at the center of the
          investigation, directing Wheeler, feeding him “tips”, and telling him what to do.
          Folkenflik falsely portrayed Butowsky as a puppet master “behind the scenes”,
          feeding “tips” to Wheeler and telling Fox what to do. Far from the truthtelling
          him what to do (and telling Fox what to report). In reality, Butowsky did not
          direct either Wheeler’s investigation or the Fox News reporting. Butowsky shared
          some tips that he received and asked for updates, but he never interviewed
          witnesses, prepared a single draft of any report or story, etc. Butowsky was not
          the puppet master that Folkenflik accused him of being.


          Plaintiff’s direct involvement in the Wheeler investigation goes to the heart of his claims,

   and to Defendants’ defense of substantial truth.            The Court relied on Butowsky’s

   misrepresentations in denying Defendants’ Motion to Dismiss. See Order, Dkt. 65 at 35 (finding

   that “[a]s noted by the R&R, Plaintiff’s involvement in the Seth Rich investigation and Plaintiff’s

   communications with Wheeler were both limited”); Rule 11 Motion at 2 n.1, 6-8, Dkt. 96.

   Therefore, these demonstrably false allegations should not be assumed to be true, but rather are

   subject to sanctions pursuant to Rule 11(c), as requested in Defendants’ Rule 11 Motion.

          Third, the Third Amended Complaint continues to cite to the debunked email that a

   Butowsky client, Sally Davis, had left Chapwood, which has now been proven to be false. Thus,




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 11 of 17 PageID #: 5373




   the proposed curative Footnote 4 (at 11) continues to falsely claim that the “loss and damage to

   Butowsky’s reputation” is evidenced by the debunked email.

          Further, it offers only insufficient conclusory allegations that Plaintiff has suffered

   economic damages. The proposed addition is as follows:

          [n4]The loss and damage caused to Butowsky’s reputation by Folkenflik’s
          defamation is evidenced by the following email received from one of Butowsky’s
          high net worth clients:




          Fortunately, Chapwood was able to persuade the client to stay on as a customer
          with a different financial advisor. Nonetheless, Chapwood lost millions of
          dollars in investments from this customer and Plaintiff lost income as a direct
          result. Further, Plaintiff’s reputation as a registered investment advisor has been
          destroyed. He is unable to develop new business. He has lost the ability to get
          referrals from Major League Baseball, NBA, etc. He can’t even tell people his
          last name without hesitating, since he knows they will Google him and see all the
          fake stories.

          Thus, the proposed footnote is insufficient to salvage a claim. See, e.g., Hernandez v.

   Bailey, 716 Fed. Appx. 298, 304–06 (5th Cir. 2018) (affirming denial of leave to amend where

   proposed amendment would have been futile). Plaintiff’s admission that Chapwood retained the




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 12 of 17 PageID #: 5374




   account of Sally Davis – the sole “lost” customer alleged in the Complaint (as twice amended) –

   shows that Plaintiff has not suffered pecuniary loss. See Rule 11 Motion, Dkt. 96 at Ex. B.4

          Fourth, Plaintiff’s proposed addition of language to Paragraph 112 regarding emails

   released by the FBI in September 2019 is irrelevant to Butowsky’s three deliberate, material

   misrepresentations: (1) his involvement in Wheeler’s investigation; (2) his role in the contract

   between Wheeler and the Rich family; and (3) his alleged damages. Additional rhetorical

   allegations about the FBI are merely designed to obscure the seriousness of the false and

   misleading representations that have remained in his pleadings for nearly two years. See, e.g.,

   Daly, 675 F.2d at 723 (affirming district court’s denial of “an amended complaint which asserted

   new allegations not germane to the original action and which was filed sixteen months after the

   filing of the original complaint”).

          D.      Plaintiff’s Delay in Seeking to Amend His Pleading to Rectify His
                  Misrepresentations Demonstrates That He Proposes the Third Amended
                  Complaint in Bad Faith.

          Plaintiff’s repeated failure to cure the false statements in his pleadings and his knowledge

   of the falsity of those statements demonstrates bad faith, a “substantial reason” to deny leave to

   amend in the Fifth Circuit. As this Court stated: “Courts in this circuit infer bad faith in seeking

   amendment where the party seeking leave to amend knew of the facts underlying the claim at the

   time the party filed the original pleading and yet delayed in amending.” Priester, 2017 WL

   2821715, at *7. See also Sabre, Inc. v. Lyn-Lea Travel Corp., No. 3:96-CV-2068-R, 2003 WL




   4
     Plaintiff’s damages, including the purported lost profits of his investment company, have been
   the subject of several discovery inquiries from Defendants, but Plaintiff has completely failed to
   produce any documents substantiating any such damages. See, e.g., Defendants’ Motion to
   Compel Discovery Pursuant to Fed. R. Civ. P. 37 at 10-11, Dkt. 85; Declaration of Laura Lee
   Prather in Support of Defendants’ Reply in Support of Their Motion to Compel Discovery
   Pursuant to Fed. R. Civ. P. 37, Dkt. 97-1 at 4 ¶ 10-11.


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                               PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 13 of 17 PageID #: 5375




   21339291, 2003 U.S. Dist. LEXIS 10023 at *15 (N.D. Tex. June 5, 2003) (“Bad faith may bar

   amendment if the movant was aware of certain facts but failed to plead them”). As Defendants’

   Rule 11 Motion demonstrated, Plaintiff knew his statements to this Court were false because the

   very documents demonstrating the falsity of his allegations are his own communications, but he

   refused to correct them to avoid dismissal. See Rule 11 Motion, Dkt. 96 at 6-8.

           The sequence of events preceding Plaintiff’s Motion further establishes his bad faith in

   now moving to amend. As required, Defendants served their draft Rule 11 Motion on Plaintiff’s

   counsel on January 23, 2020, but it was met with silence. It was not until the near-expiration of

   the 21-day safe harbor period, on the eve of Defendants’ filing the Rule 11 Motion, that Plaintiff’s

   counsel informed Defendants they intended to file a motion to amend on February 17, 2020. Yet

   they waited to file the instant Motion until after the Rule 11 Motion was filed. This delay suggests

   Plaintiff has filed, at best, a motion to gloss over his and his counsel’s sanctionable conduct.

           Plaintiff’s counsel Steven Biss’s communications with defense counsel Laura Prather are

   illustrative:   during the three-week notice period under Rule 11, counsel agreed to a new

   Scheduling Order, see Second Amended Scheduling Order, Dkt. 92, but Plaintiff’s counsel

   mentioned no further need to amend Plaintiff’s pleading. The sequence of events is as follows:

          January 24, 2020: Mr. Biss received Defendants’ Rule 11 Motion. Prather Decl. ¶ 3.

          January 28, 2020: Mr. Biss and Ms. Prather had a telephone conversation during which

           they outlined the broad strokes of a stipulated motion for a new scheduling order. In that

           conversation, Mr. Biss mentioned that he had received the Motion for Sanctions. Prather

           Decl. ¶ 4.

          February 5, 2020: Defense counsel sent Mr. Biss the draft Second Joint Motion to Modify

           Scheduling Order. Prather Decl. ¶ 5.




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 14 of 17 PageID #: 5376




         February 10, 2020: Defense counsel had not yet heard back from Mr. Biss on the draft, so

          Ms. Prather contacted him. He agreed to the draft, and counsel filed the Second Joint

          Motion to Modify Scheduling Order. Prather Decl. ¶ 6.

         February 11, 2020: This Court entered the Second Amended Scheduling Order. Prather

          Decl. ¶ 7.

         February 12, 2020:       For the first time, Plaintiff’s counsel, Ty Clevenger, asked if

          Defendants would oppose Plaintiff amending his Complaint. Prather Decl. ¶ 8.

         February 16, 2020: Plaintiff’s counsel sent Defendants a letter response to the draft Rule

          11 Motion, saying they intend to file a Motion for Leave to File Third Amended Complaint

          “tomorrow.” Prather Decl. ¶ 9.

         February 18, 2020: Defendants filed their Rule 11 Motion; Plaintiff filed his Motion for

          Leave to File Third Amended Complaint thereafter. Prather Decl. ¶ 11.

          In brief, Plaintiff has known for nearly two years that he falsely stated to this Court that (1)

   he was not involved in Wheeler’s investigation and had little communication with Wheeler; (2) he

   had never seen, and was not a party to, Wheeler’s contract with the Rich family; and (3) Chapwood

   Capital Investment Management, LLC (“Chapwood”), Butowsky’s business, lost Sally Davis as a

   customer because of the alleged defamation. Plaintiff’s bad faith in making these false and

   misleading statements in the first instance, failing to correct them, and failing to address them until

   after Defendants filed their Rule 11 Motion, is evident from the text of the proposed amendments

   themselves, his protracted delay, and his counsel’s communications with defense counsel. In light

   of Plaintiff’s bad-faith conduct, this Court should deny Butowsky’s request to file a Third

   Amended Complaint.




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                  PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 15 of 17 PageID #: 5377




   IV.    PLAINTIFF’S PROPOSED AMENDMENT WOULD NOT CURE HIS RULE 11
          VIOLATIONS OR MOOT DEFENDANTS’ RULE 11 MOTION.

          Since filing his original complaint in June 2018, Plaintiff has misrepresented his

   involvement in Wheeler’s investigation, his key role in the contract between Wheeler and the Rich

   family, and his company’s loss of customers. The Court relied on Plaintiff’s misrepresentations

   in denying Defendants’ Motion to Dismiss, thereby seriously prejudicing Defendants, prolonging

   this groundless lawsuit, and subjecting Defendants to months of unnecessary litigation and

   expense. See Order, Dkt. 65 at 35 (finding that “[a]s noted by the R&R, Plaintiff’s involvement

   in the Seth Rich investigation and Plaintiff’s communications with Wheeler were both limited”).

          Defendants have diligently endeavored to obtain discovery from Plaintiff that (1) reveals

   his involvement in the Wheeler investigation, and (2) supports his allegations of economic

   damages. But Plaintiff obstructed that discovery, forcing Defendants to pursue these documents

   from other sources (and file a Motion to Compel).5 Defendants’ efforts have revealed that (1)

   Plaintiff was deeply involved in Wheeler’s investigation, (2) Plaintiff had a key role in the contract

   between Wheeler and the Rich family, and (3) Plaintiff lied about losing Sally Davis’ investment

   business. See Rule 11 Motion, Dkt. 96 at Exs. A-1, B and H.

          Defendants filed their Rule 11 Motion, as the case law requires, to notify the Court of their

   findings promptly. Before doing so, Defendants notified Plaintiff of his defective pleading and his

   ethical obligation to cure. Plaintiff failed to seek leave from this Court to amend his Second

   Amended Complaint until after Defendants filed their Rule 11 Motion, despite having the full 21-

   day safe harbor period to do so. Here, Plaintiff offers only superficial amendments that fail to

   address the core defects identified by Defendants. Plaintiff’s proposed amendments cannot cure


   5
    See Defendants’ Motion to Compel Discovery Pursuant to Fed. R. Civ. P. 37 at 10-11, Dkt. 85;
   Declaration of Laura Lee Prather in Support of Defendants’ Reply in Support of Their Motion to
   Compel Discovery Pursuant to Fed. R. Civ. P. 37, Dkt. 97-1 at 4 ¶ 10-11.


   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                                 PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 16 of 17 PageID #: 5378




   his Rule 11 violations, and Plaintiff’s proffered Third Amended Complaint in no way renders

   Defendants’ pending Rule 11 Motion moot.

          Defendants and this Court have paid a steep price for Plaintiff’s repeated failure over two

   years to cure his pleadings’ false and misleading averments, both in terms of needless litigation

   expenses and disregard for the judicial process. Plaintiff’s Third Amended Complaint only

   perpetuates Plaintiff’s previous misrepresentations. Where, as here, Plaintiff’s conduct readily

   shows bad faith and lack of diligence, leave to amend should not be granted. Rather, Plaintiff’s

   continued prosecution of claims based on provably false statements to the Court (as evidenced in

   Plaintiff’s Third Amended Complaint) should be sanctioned pursuant to Rule 11(c).

   V.     CONCLUSION

          For the foregoing reasons, the Court should deny Plaintiff’s Motion for Leave to File Third

   Amended Complaint and grant Defendants’ Rule 11 Motion. In granting Defendants’ Rule 11

   Motion, the Court should grant all “appropriate sanction[s]” under Rule 11(c) and award

   Defendants’ attorneys’ fees incurred in bringing that Motion.



                                               Respectfully submitted,

                                               By: /s/ Laura Lee Prather
                                               Laura Lee Prather
                                               State Bar No. 16234200
                                               laura.prather@haynesboone.com
                                               Wesley D. Lewis
                                               State Bar No. 24106204
                                               wesley.lewis@haynesboone.com
                                               HAYNES AND BOONE, LLP
                                               600 Congress Avenue, Suite 1300
                                               Austin, Texas 78701
                                               Telephone:     (512) 867-8400
                                               Facsimile:     (512) 867-8470




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                             PAGE 15
Case 4:18-cv-00442-ALM-CMC Document 105 Filed 03/03/20 Page 17 of 17 PageID #: 5379




                                              David J. Bodney
                                              admitted pro hac vice
                                              bodneyd@ballardspahr.com
                                              Ian O. Bucon
                                              admitted pro hac vice
                                              buconi@ballardspahr.com
                                              BALLARD SPAHR LLP
                                              1 E. Washington Street, Suite 2300
                                              Phoenix, Arizona 85004-2555
                                              Telephone:    602.798.5400
                                              Facsimile:    602.798.5595

                                              Attorneys for Defendants


                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on March 3, 2020, a true and correct copy of the foregoing
   document was emailed to the following counsel of record:

          Ty Odell Clevenger                            Steven S. Biss
          P.O. Box 20753                                300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753                       Charlottesville, VA 22903
          979-985-5289 (phone)                          804-501-8272 (phone)
          979-530-9523 (fax)                            202-318-4098 (fax)
          tyclevenger@yahoo.com                         stevenbiss@earthlink.net


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather


                  CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

          Pursuant to Local Rule CV-5(a)(7), Defendants certify that a motion to seal the document
   has been filed separately and immediately prior to this Response.

                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




   RESPONSE TO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT                           PAGE 16
